UNITED STATES DISTRICT COURT                                  EASTERN DISTRICT OF TEXAS


VERNON J. BOYETT,                                §
                                                 §
                Plaintiff,                       §
                                                 §
versus                                           §    CIVIL ACTION NO. 1:18-CV-282
                                                 §
BRYAN COLLIER, et al.,                           §
                                                 §
                Defendants.                      §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Vernon J. Boyett, a prisoner previously confined at the Stiles Unit of the Texas

Department of Criminal Justice, Correctional Institution Division, proceeding pro se, brought this

civil rights action pursuant to 42 U.S.C. § 1983 against Bryan Collier, C. Carter, David Turrubiate,

Jr., Mark Barber, and an unidentified correctional officer.

         The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The magistrate judge recommends denying plaintiff’s motion for injunctive relief.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge

were filed by the parties.
                                        ORDER

      Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct, and the report of the magistrate judge (#9) is ADOPTED. Plaintiff’s motion for

injunctive. relief (#5) is DENIED.
         SIGNED at Beaumont, Texas, this 7th day of September, 2004.
       SIGNED at Beaumont, Texas, this 29th day of November, 2018.




                                       ________________________________________
                                                   MARCIA A. CRONE
                                            UNITED STATES DISTRICT JUDGE




                                            2
